UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended January 31, 2013 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to. Commission File Number: 333-177122 HEALTH ADVANCE INC. (Exact name of registrant as specified in its Charter) WYOMING 46-0525223 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 3651 Lindell Rd. Suite D155 Las Vegas, NV, 89103 (Address of Principal Executive Offices)(Zip Code) 702-943-0309 (Registrants telephone number, including area code) N/A (Former name, or former address and former fiscal year if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act of 1934during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNox Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company filer.See the definitions of “large accelerated filer,” “accelerated filer” and "smaller reporting company"in Rule 12b-2 of the Exchange Act. Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer o (Do not check if a smaller reporting company) Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act. YesoNo x Indicate the number of shares outstanding of each of the issuer’s classes of common stock. As of March 18, 2013, there were 24,520,000 shares of the issuer’scommon stock issued and outstanding. HEALTH ADVANCE INC. FORM 10-Q January 31, 2013 INDEX PART I FINANCIAL INFORMATION Item 1. Consolidated Financial Statements 1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 2 Item 3. Quantitative and Qualitative Disclosures About Market Risk 5 Item 4. Control and Procedures 6 PART II OTHER INFORMATION Item 1 Legal Proceedings 6 Item 1A. Risk Factors 6 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 6 Item 3. Defaults Upon Senior Securities 7 Item 4. Mine Safety Disclosures 7 Item 5. Other Information 7 Item 6. Exhibits 7 SIGNATURE 8 PART I – FINANCIAL INFORMATION Item 1. Financial Statements HEALTH ADVANCE INC. (A Development Stage Company) FINANCIAL STATEMENTS JANUARY 31, 2013 CONTENTS PAGE F-1 CONSOLIDATED BALANCE SHEET AS OF JANUARY 31, 2013 (UNAUDITED) AND AS OF JULY 31, 2012 (AUDITED). PAGE F-2 CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE MONTHS ENDED JANUARY 31, 2(UNAUDITED) PAGE F-3 CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE SIX MONTHS ENDED JANUARY 31, 2, 2010 (INCEPTION) TO JANUARY 31, 2013 (UNAUDITED). PAGE F-4 CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE SIX MONTHS ENDED JANUARY 31, 2, 2010 (INCEPTION) TO JANUARY 31, 2013 (UNAUDITED). PAGE F-5 -6 NOTES TO FINANCIAL STATEMENTS. (UNAUDITED) 1 HEALTH ADVANCE INC. (A Development Stage Company) BALANCE SHEETS AS AT (Expressed in United States Dollars) January 31, July 31, (Unaudited) (Audited) ASSETS Current Assets Cash $ $ Prepaid expenses Total Assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current Liabilities Accounts payable and accrued liabilities $ $ Advances from shareholder Total Liabilities Stockholders' Deficit Capital stock, $0.001 par value; Authorized 100,000,000; Issued and outstanding 24,520,000 (July 31, 2012 - 24,520,000) Additional paid in capital Common stock issuable — Deficit accumulated during the development stage (223,873 ) (177,333 ) Total Stockholders' Deficit (42,273 ) (32,733 ) Total Liabilities and Stockholders' Deficit $ $ The accompanying notes are an integral part of these financial statements. F-1 HEALTH ADVANCE INC. (A Development Stage Company) STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS (Expressed in United States Dollars) For the six MonthsEnded January 31, 2013 For the six MonthsEnded January 31, For the Period from Inception (April 14, 2010) to January 31, SALES - 100 100 COST OF GOODS SOLD - 69 69 GROSS PROFIT - 31 31 EXPENSES Professional fees 5,362 23,075 54,226 Office and general 6,849 3,444 14,333 Rent and occupancy costs 7,200 7,200 30,000 Consulting and management fees 27,000 27,000 125,000 TOTAL OPERATING EXPENSES 46,411 60,719 223,559 LOSS FROM OPERATIONS ) (60,688 ) ) Foreign exchange gain (loss) ) 171 ) NET LOSS AND COMPREHENSIVE LOSS $ ) $ ) $ ) LOSS PER WEIGHTED NUMBER OF SHARES OUTSTANDING - BASIC AND DILUTED $ $ WEIGHTED AVERAGE NUMBER OF SHARES OUTSTANDING - BASIC AND DILUTED 24,520,000 22,920,000 The accompanying notes are an integral part of these financial statements. F-2 HEALTH ADVANCE INC. (A Development Stage Company) STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS (Expressed in United States Dollars) For the Three MonthsEnded January 31, 2013 For the Three MonthsEnded January 31, SALES - 100 COST OF GOODS SOLD - 69 GROSS PROFIT - 31 EXPENSES Professional fees 5,000 15,075 Office and general 5,707 2,071 Rent and occupancy costs 3,600 3,600 Consulting and management fees 21,000 13,500 TOTAL OPERATING EXPENSES 35,307 34,246 LOSS FROM OPERATIONS (35,307
